PER CURIAM.
In this consolidated case, Damian Hudson appeals his conviction of lewd and lascivious molestation after a jury trial. He also appeals the trial court’s revocation of his probation based upon the lewd and lascivious charge.
We reverse the convictions. This court has recently held in West v. State, 876 So.2d 614 (Fla. 4th DCA 2004), and Roberts v. State, 874 So.2d 1225 (Fla. 4th DCA 2004), that Miranda warnings given by the Broward County Sheriffs Office were constitutionally deficient. The same Miranda warnings given in this case, likewise, violate Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966). The admission of Hudson’s statements was not harmless error.
REVERSED AND REMANDED.
GUNTHER and POLEN, JJ., concur.
GROSS, J., concurs specially with opinion.